Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2016/100877 (international filing date: 09/29/2016).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 9, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 line 4, the phrase "the user equipment’s capability transfer procedure" has no antecedent basis.  It is suggested that the phrase be changed to --- user equipment capability transfer procedure --- or --- a capability transfer procedure ---.  Similar problem appears in claim 14.
Claim 9 line 2, the phrase “full duplex operation” is unclear and ambiguous as to whether it is referred to the “full duplex operation” as in claim 1 line 7.  If indeed so, it is suggested that --- full duplex operation --- be changed to --- the full duplex operation ---.  Otherwise, clarification is requested.  Similar problem appears in line 5, twice in line 6, and claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over FODOR et al. (WO/2017/144104, hereinafter FODOR, NOTE: corresponding US 20190052450 A1 is being used below for rejection citation purposes), in view of Feuersaenger et al. (US 20150049705 A1, hereinafter Feuersaenger).

Regarding claim 1, FODOR teaches an user equipment, comprising (in general, see fig. 14 in view of fig. 13 and their corresponding paragraphs at least 100-108, see also fig. 5-12 and their corresponding paragraphs for relevant background information which disclose the resource mappings 501-504 of fig. 13-14):
circuitry operative to form interference information about interference from at least one of the user equipment itself and at least one neighboring user equipment of the user equipment (see at least para. 106 along with para. 102, e.g. step 2012 – UE determines interference); and
wherein full duplex operation is performed between the user equipment and at least the base station (see at least para. 106 along with para. 101, e.g. step 2011 – mapping 1 using resource mapping 501 of fig. 5).
FODOR differs from the claim, in that, it does not specifically disclose a transmitter operative to transmit the interference information to a base station; which is well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism of a transmitter operative to transmit the interference information to a base station (see at least claim 6, e.g. reporting interference condition to base station); which Feuersaenger into the apparatus of FODOR for effectively improving interference reporting mechanism.

Regarding claim 2, FODOR teaches the interference information comprises the interference cancellation capability of the user equipment, and the interference cancellation capability is transmitted during the user equipment’s capability transfer procedure.  (FODOR, see at least para. 130, e.g. step 2041 - capability of changing between HD and FD, which in turn controlling interference)
FODOR differs from the claim, in that, it does not specifically disclose transmitted by RRC (Radio Source Control) signaling; which is well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism of transmitted by RRC (Radio Source Control) signaling (see at least claim 8, e.g. radio resource control (RRC) message); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR for effectively improving interference reporting mechanism.

Regarding claim 3, FODOR in view of Feuersaenger teaches the interference information further comprises an absolute interference from at least one of the user equipment itself and at least one neighboring user equipment of the user equipment. 

Regarding claim 4, FODOR teaches all of the subject matters in claims 1-3 except the absolute interference is transmitted in MAC (Media Access Control) layer and accompanied by PHR (Power Headroom Report) based on PHR report timing, which are well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the absolute interference is transmitted in MAC (Media Access Control) layer and accompanied by PHR (Power Headroom Report) based on PHR report timing (see at least para. 225 along with para. 209-212 and 236, e.g. MAC and PHR); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR for effectively improving interference reporting mechanism.

Regarding claim 5, FODOR teaches all of the subject matters in claims 1-3 except the absolute interference is transmitted by RRC signaling periodically or aperiodically, which is well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the absolute interference is transmitted by RRC signaling Feuersaenger into the apparatus of FODOR for effectively improving interference reporting mechanism.

Regarding claim 6, FODOR in view of Feuersaenger teaches the interference information comprises a residual interference from at least one of the user equipment itself and at least one neighboring user equipment of the user equipment.  (FODOR, see at least para. 118-119 of fig. 16, e.g. also desirable to suppress residual interference)

Regarding claim 7, FODOR teaches all of the subject matters in claims 1 and 6 except the residual interference is transmitted in MAC layer and accompanied by PHR based on PHR report timing, which are well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the residual interference is transmitted in MAC layer and accompanied by PHR based on PHR report timing (see at least para. 225 along with para. 209-212 and 236, e.g. MAC and PHR); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR for effectively improving interference reporting mechanism.

Regarding claim 8, FODOR teaches all of the subject matters in claims 1 and 6 except the residual interference is transmitted in physical layer either periodically, or aperiodically based on a trigger transmitted by downlink control signaling from the base station, which are well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the residual interference is transmitted in physical layer either periodically, or aperiodically based on a trigger transmitted by downlink control signaling from the base station (see at least para. 236 and 244, e.g. base station configures time periods for reporting); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR for effectively improving interference reporting mechanism.

Regarding claim 10, FODOR in view of Feuersaenger teaches the circuitry further measures the interference to form the interference information, wherein any type of signals from the user equipment is usable to measure the interference from the user equipment itself.  (FODOR, see at least para. 106 along with para. 101, e.g. step 2011 – DL communication 201 with reference signals 162 for interference measurement)

Regarding claim 12, FODOR in view of Feuersaenger teaches the time/frequency resources in downlink channels for measuring the interference from at least one of the user equipment itself and at least one neighboring user equipment of the user equipment are configured by the base station.  (FODOR, see at least para. 80 and 81 of fig. 5, e.g. the resources 260 comprises reference signals and data)

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those of claim 1; more specifically, it would be a base station of claim 13 performs the reverse receiving from and transmitting to an user equipment of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1 above.  In addition, FODOR in view of Feuersaenger also teaches the subject matter circuitry operative to perform scheduling based on the interference information, wherein (FODOR, see at least para. 106 in view of para. 103, e.g. steps 2013-2014 – switching resource mappings)

Regarding claims 14, 15, 16, 17, 18, and 19, in view of claim 13 above, these claims are rejected for the same reasoning as claims 2, 3, 4, 6, 7, and 8, respectively.

Regarding claim 20, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465